Title: From George Washington to William Pearce, 19 January 1794
From: Washington, George
To: Pearce, William


          
            Mr. Pearce,
            Philadelphia 19th Jany 1794
          
          Your letter of the 14th instt came to my hands to day, when the Post ought to have been
            in yesterday.
          Having been very full in my late letters to you, I shall have less to say in this—The
            condition you describe my stock to be in at Union farm, and at Dogue run, & want of
            shelter for them at those places, is a fresh instance of the misconduct of Crow &
            McKoy; and of the neccessity of watching their ways well. As you have taken Butler
            again, you must make the most you can of him. The man means
            well, but he wants activity & Spirit to fit him for the Overlooker of Negroes. You
            will find him useful though in raising hedges, &ca—& particularly so in
            cultivating the French furze. It was he that induced me to send for the seed of it, wch
            will be sent to you by the first Vessel to Alexandria—about 40 lbs. of it.
          Let the most that can, be made of the pint of Oats which the Gardener raised last year,
            and of the Hemp seed; but more especially of the St foin seed which I desired him to be
            particularly choice of; as I wish much to get into a stock of it. The latter must not be
            sown where Hares can get to it, or they will cut it down as fast as it springs.
          When McKoy is getting out the Oats at Dogue run, have a strict eye to him. He told me
            he expected 150 Bushls from the stack, & if all the Oats which grew in what was
            called the New ground, went into it, there ought to be 200 at least—but what by waste,
            mismanagement, or something worse, I have, of late, got very little from any of my
            Overseers; what becomes of it is more difficult to determine.
          If you should have another freezing spell, do not by any means omit to fill the Ice
            house with Ice, as the advantage of it for keeping fresh meat &ca is indiscribable;
            but before you begin to put a weight on the floor let both it & the Joice (or
            Sleepers) be well examined, lest, by being rotten they may give way & destroy those who may be below pounding the Ice as it is thrown in. If the floor
            is found unsafe take it away altogether—I do not know but that the Ice will keep as well
            without, as with it.
          If on account of the springiness of the ground you cannot proceed in digging the Mill
            race, which is a thing to be regretted, you might employ the Ditchers on the fence from
            the Millers, leading upwards, for the purpose of securing the meadow lots if nothing more pressing calls for their labour.
            Opening the Visto is not a work of neccessity; & it never was intended to be
            extended beyond Muddy hole swamp; to which I think it ought to have got before this
            time.
          You may keep Isaac and the boy Joe, constantly employed about the Carts, Plows, Harrows
            &ca until they are in order. Let stuff, however, be always
            in the Barn that the other Carpenters may work upon, when the weather will not permit
            them to be out. What are Mrs Fanny Washington’s Carpenters employed about, that they
            should (altho’ hired by me) be withdrawn from mine so long. All I know they had to do,
            was, out of the materials of an old Tobacco house, to make a shed for her plow
            horses—Ask Tayler what more than this they have done, and by whose authority?
          The Midlings and ship stuff may be sold whenever you find the market good; & the
            money applied to such uses as are proper. If twine (for the Seins) is to be had in
            Alexandria, it will be better to get it there than to depend upon having it sent from
              thence. And you have my full consent to give the Cattle as
            much Salt as you judge necessary, preventing waste.
          I perceive by the Report from River farm that Stuart is plowing in No. 7 (a field that
            was in Wheat last year, & by the rotation which I have transmitted to you, was
            intended to remain in pasture this year)—What is the meaning of this? No. 1 by the copy
            I have by me is intended for Buck Wheat as a manure, and No. 3 for Corn, but I do not
            recollect that any direction has ever been given for plowing No. 7. If the case be otherwise I have forgot it; and the design must be for
            Oats & Buck wheat for Crops; & of course, if accomplished, will require 120
            bushls of the first, and 60 of the latter more than I had calculated to seed the field;
            the contents being 120 acres. Let me know how this matter really stands. How much of the field is already plowed. and whether you will be able
            to prepare the residue of it; and at the sametime execute your other plowing well, &
            in season, with your present force of horses, aided by Oxen; which, in
            the Eastern states is almost the only teams they plow with. I am your friend
          
            Go: Washington
          
        